 607305 NLRB No. 76LABORERS LOCAL 368 (PACIFIC INTERIORS)1All dates are in 1991, unless otherwise indicated.Laborers' International Union of North America,Local 368, AFL-CIO and Edward P. Harveyd/b/a Pacific Interiors. Case 37±CD±52November 14, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled on May 22, 1991, by the Employer, alleging that
the Respondent, Laborers Local 368, violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Carpenters Local 745 and Tapers Local 1944. The
hearing was held on July 26 and 29, 1991, before
Hearing Officer Thomas W. Cestare. Laborers' Local
368 and Carpenters Local 745, joined by the Em-
ployer, each filed posthearing briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Hawaii corporation, is engaged inthe business of drywall construction. In the 12 months
preceding the hearing, it purchased and received mate-
rials valued in excess of $50,000 directly from places
outside the State of Hawaii. We find that the Employer
is engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Laborers Local
368, Carpenters Local 745, and Tapers Local 1944 are
labor organizations within the meaning of Section 2(5)
of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has a contract from general construc-tion contractor Hawaiian Dredging to install drywall at
the Waikele Ho'omaka Village project. The project in-
volves the construction of 244 townhouses in 24 dif-
ferent buildings. The Employer started working at the
project in approximately February 19911It assignedthe work of stacking, cutting, hanging, and cleaning up
of drywall to employees represented by the Carpenters.
The Employer utilized employees represented by the
Tapers to tape the wallboards together with tape and
composite mud and to clean up all the excess tape andmud. The Employer has collective-bargaining agree-ments with the Laborers, the Carpenters, and the
Tapers.Edward Harvey, the Employer's president, testifiedabout a conversation with Larry Cadiz, a Laborers'
business agent, in January or February. According to
Harvey, Cadiz asked why the Employer did not have
any laborers on the job. Brent Bender, the project su-
perintendent for subcontractor Sunrise Construction,
testified that at some point in February to April he
heard Cadiz ask Ray Shigeta, Hawaii Dredging's job
superintendent, why there were no laborers on the job.
Cadiz also asked who was doing the cleanup work. He
then told Shigeta that the Laborers were going to pick-et the jobsite because Hawaii Dredging and the Em-
ployer did not have any laborers.Cadiz testified that he did have a conversation withHarvey in which he asked when the Employer was
going to hire laborers on the Ho'omaka jobsite. Harvey
told Cadiz that he was not going to use laborers. Cadiz
also testified that he told Shigeta in May that he had
a problem with Hawaii Dredging and the Employer not
having any laborers. He informed Shigeta that the La-
borers were going to have to picket. Shigeta asked
when the picketing was going to start, and Cadiz re-
plied that he would have to see his lawyer first. In
May, the Laborers filed a contractual grievance pro-
testing, in part, the Employer's failure to employ labor-
ers to perform work allegedly covered by the Laborers'
collective-bargaining agreement.B. Work in DisputeThe disputed work involves the stacking and place-ment of drywall and cleanup after hanging and taping
of drywall at the Ho'omake Village project.C. Contentions of the PartiesThe Employer and the Carpenters contend that thework in dispute should be assigned to employees rep-
resented by the Carpenters and the Tapers on the basis
of collective-bargaining agreements, past practice, em-
ployer preference, area practice, skills, and economy
and efficiency of operations.The Laborers contends that the notice of 10(k) hear-ing should be quashed because it has made no specific
threat to picket in support of a jurisdictional claim to
the work in dispute. On the merits of the dispute, the
Laborers contends that its collective-bargaining agree-
ment, the Employer's and industry practice, and the
economy and efficiency of operations favor awarding
the work in dispute to employees represented by the
Laborers.The Tapers did not file a brief. At the hearing, thisunion's business agent testified that it generally agreed
with the Employer's position that employees rep- 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Steelworkers Local 392 (BP Minerals), 293 NLRB 913 (1989).resented by the Tapers should be assigned the tapingcleanup.D. Applicability of the StatuteThe record indicates that the Laborers has made aclaim to perform the work in dispute and that the La-
borers' business agent threatened to picket the
Ho'omaka Village jobsite because the Employer did
not have any laborers on the job. We therefore find
reasonable cause to believe that a violation of Section
8(b)(4)(D) has occurred. We further find that there ex-
ists no agreed method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Collective-bargaining agreementsAs previously indicated, the Employer has collec-tive-bargaining agreements with the Carpenters,
Tapers, and Laborers. However, only the Laborers'
contract has specific language arguably concerning the
work in dispute. It states that the Laborers' jurisdiction
includes,Unloading, handling and distributing of all ma-terials, fixtures, furnishings and appliances from
point of delivery to stockpiles and from stockpiles
to approximate point of installation.....
Cleaning and clearing of all debris, includingwire brushing of windows, scraping of floors, re-
moval of surplus materials from all fixtures within
confines of structure and cleaning of all debris in
building and construction area. The general clean-
up, including sweeping, cleaning, washdown and
wiping of construction facility, equipment and fur-
nishings and removal and loading or burning of
all debris including crates, boxes, packaging waste
material.The Carpenters' agreement generally covers all workin connection with the installation of drywall. Simi-
larly, the Tapers' contract generally covers all work in-
volved in the taping and finishing of drywall. In inter-preting collective-bargaining agreements, the specific isfavored over the general.2Consequently, considerationof the respective collective-bargaining agreements fa-
vors award of the work in dispute to employees rep-
resented by the Laborers.2. The Employer's preference and past practiceThe Employer, in accordance with its preference, as-signed the work in dispute to employees represented
by the Carpenters and the Tapers. In the 12 years that
it has been in operation, the Employer's practice has
been to assign the unloading, placement, and stacking
of drywall in the immediate work area to carpenter
employees. The carpenters then cleaned up as they fin-
ished drywalling a room. The tapers were also respon-
sible for cleaning as they worked. Prior to 1989, the
Employer employed laborers when it did gypsum ce-
ment work. If a laborer finished his work before the
end of the day, he was assigned to help carpenters
stack or cleanup drywall and tapers to clean up mud.
Laborers were never assigned to perform only the dis-
puted work. Consequently, since 1989, when the Em-
ployer ceased doing gypsum concrete work, the Em-
ployer has not employed any laborers, and the work in
dispute has been performed exclusively by carpenters
and tapers. Accordingly, we find that the Employer's
preference and past practice favor awarding the work
to employees represented by the Carpenters and the
Tapers.3. Area practiceThe record indicates that on townhouse constructionprojects in Hawaii the disputed work is performed by
carpenters and tapers. We find, therefore, that this fac-
tor favors the assignment of the disputed work to em-
ployees represented by the Carpenters and the Tapers.4. Relative skills and economy and efficiencyofoperations
Carpenters cut sheets of drywall into the appropriatesizes and then nail the drywall to wooden frames. Be-
cause drywall sheets are quite expensive, carpenters
identify which scrap pieces can still be used. In clean-
ing up, these salvageable pieces are then segregated
from the trash pieces, which are thrown into a large
trash container. This practice has resulted in the Em-
ployer's waste factor for drywall dropping from 7 to
4 percent. The laborers do not possess the requisite
skills to differentiate between useable and trash scrap
drywall.The Employer stocks one building a week withdrywall, which takes 3-1/2 hours. The carpenters spend
5 to 7 minutes cleaning up drywall debris for each unit
on which they are working. Generally, they complete 609LABORERS LOCAL 368 (PACIFIC INTERIORS)four units a day, which results in about a half-an-houra day for cleanup of drywall debris. The tapers spend
from 2 to 5 man hours per week in cleaning up. The
Employer does not employ laborers. It would, there-
fore, face additional costs by hiring them to perform
the work in dispute, which totals only 8±13 hours per
week, while retaining its carpenters and tapers to per-
form their other traditional work assignments. In addi-
tion, the taping compound mud is very slippery and
dangerous when left on the floor, particularly when the
floor is cement. Consequently, the tapers pick up the
mud with their taping knives or scraper on a contin-
uous basis as they work. Accordingly, the factors of
relative skills and economy and efficiency of oper-
ations favor awarding the work in dispute to employ-
ees represented by the Carpenters and the Tapers.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by the Carpentersand the Tapers are entitled to perform the work in dis-
pute. We reach this conclusion relying on the Employ-
er's preference and past practice, area practice, relative
skills, and economy and efficiency of operations. In
making this determination, we are awarding the work
to employees represented by the Carpenters and the
Tapers, not to those Unions or their members. The de-termination is limited to the controversy that gave riseto this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Edward P. Harvey d/b/a Pacific In-teriors, represented by the United Brotherhood of Car-
penters and Joiners of America, Local 745, AFL±CIO
and by Dry Wall Tapers and Finishers and Allied
Workers Union Local 1944, AFL±CIO, are entitled to
perform the work of stacking and placement of drywall
and cleanup after the hanging of drywall and taping at
the Ho'omake Village project.2. Laborers' International Union of North America,Local 368, AFL±CIO is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force Ed-
ward P. Harvey d/b/a Pacific Interiors, to assign thedisputed work to employees represented by it.3. Within 10 days from this date, Laborers' Inter-national Union of North America, Local 368, AFL±
CIO shall notify the Regional Director for Region 20
in writing whether it will refrain from forcing the Em-
ployer, by means proscribed by Section 8(b)(4)(D), to
assign the disputed work in a manner inconsistent with
this determination.